STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STEPHANIE JOLLA ADAMS, NO. 2022 CW 0526
DELVIN M. ADAMS, DORIAN M. PAGE 1 OF 2
ADAMS, LEIF T. ADAMS, II,

AND KHALILAH LIGHTNER

VERSUS

KAST BATON ROUGE PARISH AND
THE CITY PARISH GOVERNMENT
OF EAST BATON ROUGE,
LOUISIANA AND EAST BATON

 

ROUGE PARISH COMMUNICATION DECEMBER 29, 2022
DISTRICT
In Re: Bast Baton Rouge Parish Communications District,

applying for supervisory writs, 19th Judicial District
Court, Parish of East Baton Rouge, No. 648955.

 

BEFORE: McDONALD, McCLENDON, THERIOT, HOLDRIDGE, AND CHUTZ, JJ.

WRIT GRANTED. The district court’s December 3, 2021
judgment denying the motion for summary judgment filed by
Defendant, East Baton Rouge Parish Communications District (EBR
Communications) is hereby reversed. Pursuant to La. R.S.
33:9108(B), EBR Communications is immune from civil damages
resulting from 911 services except when said damages are a
result of willful or wanton misconduct or gross negligence. To
amount to gross negligence, the conduct of the offender must not
only show a lack of care, it must show an “entire,” “utter,”
“complete,” or “extreme” lack of care. Binkley v. Landry, 2000-
1710 (La. App. ist Cir. 9/28/01), 811 So.2d 18, 26, writ denied,
2001-2934 (La. 3/8/02), 811 So.2d 887. Here, the 911 dispatcher
took multiple steps to attempt to reestablish Mr. Adams’s call.
While the dispatcher was ultimately unsuccessful, such steps
establish that the plaintiffs will be unable at trial to
maintain their burden of proving gross negligence on the part of
EBR Communications and EBR Communications is entitled to summary
judgment. The claims against Defendant, East Baton Rouge Parish
Communications District, asserted by Plaintiffs, Stephanie Jolla
Adams, Delvin M. Adams, Dorian M. Adams, Leif T. Adams, and
Khalilah Lightner, are dismissed with prejudice.

JMM
PMc
WRC

Theriot, J., concurs.

Holdridge, J., dissents and would deny the writ. Defendant
failed to establish that no genuine issues of material fact
exist as to whether the damages resulted from its gross
negligence. Typically, summary judgment is rarely appropriate
for the disposition of issues requiring a determination of the
reasonableness of acts and conduct of parties under all of the
Circumstances of a particular case. Jones v. Louisiana Med.
Ctr. & Heart Hosp., LLC, 2020-0551 (La. App. lst Cir. 12/30/20),
2020 WL 7770927. The difference between ordinary negligence and
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

NO. 2022 CW 0526
PAGE 2 OF 2

gross negligence is the level or degree of lack of care shown by
the offending party. Binkley v. Landry, 2000-1710 (La. App. Ist
Cir. 9/28/01), 811 So.2d 18, writ denied, 2001-2934 (La.
3/8/02), 811 So.2d 887. Determination of whether the
defendant’s actions were negligent, and even further to what
level or degree any negligent acts constitute gross negligence,
requires the weighing of evidence not permitted on a motion for
summary judgment.

COURT OF APPEAL, FIRST CIRCUIT

a.sl)

DEPUTY CLERK OF COURT
FOR THE COURT